Citation Nr: 9920371	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg with chronic venous insufficiency and phlebitis, 
currently evaluated as 30 percent disabling.

2.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran's active military service included periods from 
March 20, 1943, to March 4, 1947, from October 7, 1947, to 
December 15, 1960, and from January 1, 1964, to December 31, 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 1997 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, denied the veteran's claim 
for a disability rating greater than 30 percent for his 
service-connected varicose veins of the left leg with chronic 
venous insufficiency and phlebitis, and granted service 
connection for PTSD.  A 10 percent rating was assigned for 
PTSD effective from July 23, 1996.  Other issues were also 
addressed in this rating decision and in a May 1997 statement 
of the case.  However, by correspondence dated in August 
1997, the veteran withdrew from appellate review all issues 
but the ones listed on the preceding title page.  


REMAND

Initially, the Board notes that the rating criteria for 
evaluating cardiovascular disabilities, including varicose 
veins, were amended on two occasions during the pendency of 
the veteran's appeal.  The first amendment became effective 
on January 12, 1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 
1997).  The second amendment became effective on August 13, 
1998.  63 Fed. Reg. 37778-37779 (July 14, 1998).  Moreover, 
the rating criteria for evaluating psychiatric disorders, 
including PTSD, were also amended during the pendency of the 
veteran's appeal.  This amendment became effective November 
7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  (The RO 
made the veteran aware of this latter change in the statement 
of the case provided in May 1997.)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provides otherwise or the Secretary permits 
action to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Since Congress has not provided otherwise in this 
particular instance, and because the Secretary has not 
permitted action contrary to the rule in Karnas, analysis of 
both the veteran's claims must include consideration of each 
version of the applicable rating criteria.  Id.

Tellingly, as to veteran's claim for an increased rating for 
varicose veins, notice of the changes by way of a statement 
of the case or supplemental statement of the case has not 
been provided.  Moreover, no examination has been conducted 
since the change in law that takes into account the change in 
criteria.  See October 1996 VA diseases of the artery/veins 
examination.

As to veteran's claim for a higher evaluation for PTSD, while 
the RO informed the veteran of the new criteria for rating 
PTSD that became effective in November 1996, no examination 
has been conducted since the change in law that takes into 
account the change in criteria.  See May 1997 statement of 
the case and October 1996 VA PTSD examination.

To satisfy these procedural requirements, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1998).  
Moreover, on remand VA's duty to assist requires that the 
veteran be scheduled for VA examinations that not only takes 
into account the records of prior medical treatment, but 
includes clinical findings sufficient to rate varicose veins 
and PTSD in accordance with the applicable criteria, both old 
and new.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Additionally, the Board notes that the June 1997 VA Form 9 
contains a request for a personal hearing at a local VA 
office before the Board.  Thereafter, in an August 1997 
statement in support of claim, the veteran withdrew this 
hearing request.  However, the veteran, by the same August 
1997 statement, requested a personal hearing before RO 
personnel.  An April 1998 report of contact shows that the 
veteran's wife notified the RO that the veteran could not 
attend the scheduled hearing because he had been hospitalized 
due to the severity of his psychiatric disorder.  The Board 
observes that, while the hearing was canceled, it is not 
clear that such action on the part of the veteran's wife 
constituted a withdrawal of the hearing request, especially 
in light of the circumstances leading to the veteran's 
unavailability.  Therefore, on remand, the veteran should be 
contacted and asked if he still desires a personal hearing.  
If so, such a hearing should again be scheduled. 

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Additionally, the veteran should 
be contacted and asked if he still 
desires a personal hearing.  If so, a 
personal hearing should be scheduled. 

2.  The RO should schedule the veteran 
for an examination to assess the severity 
of his service-connected varicose veins.  
The claims folder and a copy of this 
remand should be made available for the 
examiner's review.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied. 

3.  The RO should also schedule the 
veteran for a VA psychiatric examination.  
The examiner should review the entire 
claims folder, provide an opinion as to 
all symptoms attributable to PTSD only, 
and, to the extent feasible, provide an 
opinion as to the combined effect of all 
manifestations of PTSD on the veteran's 
social and industrial adaptability.  If 
it is not possible to distinguish the 
adverse symptomatology due solely to his 
service-connected PTSD, as opposed to any 
other non-service-connected psychiatric 
disorder(s), the examiner should so 
state.  An opinion should also be 
provided as to whether any other 
psychiatric disorder(s) constitutes the 
natural progression of his service-
connected PTSD.  Clinical findings should 
be elicited so that both the old and new 
rating criteria may be applied.  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning.

4.  The RO should take adjudicatory 
action on the veteran's claims.  
Adjudication of the claims should take 
into account both old and new rating 
criteria.  The version most favorable to 
the veteran should be used to assign 
rating(s).  As to the veteran's claim for 
a higher evaluation for service-connected 
PTSD, the RO should also consider whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  (The effective date for the 
change in criteria should be considered 
when assigning any staged rating.)  If 
any benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should include the new and old 
schedular rating criteria, with 
appropriate citations, and an explanation 
of how such criteria affect the RO's 
decision.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of the 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


